OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAF.

                           AUSTIN




Honorable John S. Baker
County Auditor
Lnmnr county
Paris, Texas
Deal-sir:



                                          fun8 to taks aare


                                         90, repuestlng an
                                          stated quasCion reade




     aereag* 'enWI&&      si0wdue a lkrg0 ~stl%oir'de-'
     IlnQaent taies*
          *f w&l& like t6 know if we ualzlegally ep-
     propriate this money, derlimd irm delinC&ent
     tax oollwC&z36, it and *en oC&leotieb to the
     gsneral hid t6 take oaxe of the &made mabe
     upon tue rwi."
FfonorqbleJohn 5. dkor, Page 2


          This department has heretoforeruled on a question
vry almilar to the question preeented in your inquiry in
Opinion No. O-869.  We enolose a oopy of said opinion for your
fnr0mdf0n.

          In view or the authoritieeoited in said Opinion Ho.
O-869, it is our opinion that pour qUki8tiO!l should be answered
ln the negative.and Is so enewered.
             Trusting that the roregolng rap    anewer~ your in-
qulry   , wo are
                                        Yours very truly
                                    ATTORNEYUi%ERALO~l'E2%S


APPROVED DEC 5,19W                  m
                                               %8ell    Wlllianm
Urorer Sellers /a/                                     AStliutaIlt

FIRfiTASS1STANT
ATTORHISYG-’




                                                                     APPROVED
                                                                     OPIRION
                                                                     fX#MIl!TRP
                                                                      BY B.V.8
                                                                     CHA-